              Case:16-21341-KHT Doc#:68 Filed:06/12/19                       Entered:06/12/19 10:34:09 Page1 of 3
1Z

                               UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF COLORADO


In re: APRIL THERESSA BOTELLO GARCIA                                                                  Case No.: 16-21341 KHT
       OCTAVIO BOTELLO GARCIA
              Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
ADAM M GOODMAN - CHAPTER 13 TRUSTEE, chapter 13 trustee, submits the following Final Report and Account of the administration
of the estate pursuant to 11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 11/18/2016.
2) The plan was confirmed on 02/28/2017.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 08/11/2017.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 07/18/2018, 09/27/2018.
5) The case was dismissed on 12/17/2018.
6) Number of months from filing or conversion to last payment: 25.
7) Number of months case was pending: 31.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 142,844.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:           $4,380.00
       Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                 $4,380.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                      $399.30
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $399.30

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim            Claim            Claim          Principal           Interest
Name                                        Class            Scheduled        Asserted         Allowed        Paid                Paid
                                            Unsecured                   NA           NA              NA                .00               .00
AMERICAN HONDA FINANCE                      Unsecured                   NA    13,113.58           17.01           17.01                  .00
AMERICAN HONDA FINANCE                      Unsecured                   NA     3,271.08        3,271.08                .00               .00
ASHLEY FUNDING SERVICES LLC                 Unsecured                   NA        10.21           10.21                .00               .00
BECKET & LEE LLP                            Unsecured                   NA       463.88          463.88                .00               .00
BUDGET CONTROL SVCS                         Unsecured            294.00              NA              NA                .00               .00
CAPITAL ONE                                 Unsecured          4,182.00              NA              NA                .00               .00
CHASE AUTO FINANCE                          Secured           11,910.00              NA              NA                .00               .00
CHASE CARD SVCS                             Unsecured          1,717.00              NA              NA                .00               .00
CLASS FOUR CREDITORS                        Unsecured                   NA     4,029.00        4,029.00                .00               .00
COLO DEPT OF REVENUE                        Priority             971.00              NA              NA                .00               .00
COLORADO DEPT OF REVENUE                    Priority                    NA       726.00          726.00          726.00                  .00
COLORADO DEPT OF REVENUE                    Unsecured                   NA       374.00          374.00                .00               .00
Page 1 of 3                                                                                                   UST Form 101-13-FR-S (9/1/2009)
              Case:16-21341-KHT Doc#:68 Filed:06/12/19          Entered:06/12/19 10:34:09 Page2 of 3
1Z

                          UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF COLORADO


In re: APRIL THERESSA BOTELLO GARCIA                                                Case No.: 16-21341 KHT
       OCTAVIO BOTELLO GARCIA
              Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                          Claim          Claim        Claim        Principal           Interest
Name                              Class           Scheduled      Asserted     Allowed      Paid                Paid
E 470 PUBLIC HIGHWAY AUTHORITY    Unsecured               NA      2,436.36    2,436.36            .00                 .00
E470 PUBLIC AUTHOR                Unsecured           770.90           NA          NA             .00                 .00
ECMC                              Unsecured               NA     20,057.84   20,057.84            .00                 .00
HONDA FINANCIAL                   Secured           14,368.00          NA          NA             .00                 .00
HSBC BANK                         Unsecured          6,734.00          NA          NA             .00                 .00
JEFFERSON CAPITAL SYSTEMS         Unsecured               NA       370.26      370.26             .00                 .00
JP MORGAN CHASE BANK NA           Secured                 NA       199.11          .00            .00                 .00
KOHLS                             Unsecured           463.88           NA          NA             .00                 .00
LAND HOME FINANCIAL               Secured          288,000.00          NA          NA             .00                 .00
LAND HOME FINANCIAL SERVICES      Secured                 NA      4,855.82    4,856.00      3,237.69                  .00
LINEBARGER GOGGAN BLAIR           Unsecured          5,121.85          NA          NA             .00                 .00
MEDICREDIT                        Unsecured             70.00          NA          NA             .00                 .00
MIDLAND CREDIT MANAGEMENT, INC    Unsecured               NA       604.55      604.55             .00                 .00
MIDLAND CREDIT MGMT               Unsecured           604.55           NA          NA             .00                 .00
NAVIENT SOLUTIONS                 Unsecured         27,286.00          NA          NA             .00                 .00
NAVIENT SOLUTIONS INC             Unsecured               NA      2,610.89    2,610.89            .00                 .00
NAVIENT SOLUTIONS INC             Unsecured               NA      6,522.17    6,522.17            .00                 .00
NAVIENT SOLUTIONS INC             Unsecured               NA      5,736.63    5,736.63            .00                 .00
NAVIENT SOLUTIONS INC             Unsecured               NA      6,081.65    6,081.65            .00                 .00
NAVIENT SOLUTIONS INC             Unsecured               NA      6,484.13    6,484.13            .00                 .00
PA HIGHER ED ASSIST               Unsecured         24,755.14          NA          NA             .00                 .00
PORTFOLIO RECOVERY ASSOC          Unsecured          4,225.72          NA          NA             .00                 .00
PORTFOLIO RECOVERY ASSOCIATES LLC
                                Unsecured                 NA      4,225.72    4,225.72            .00                 .00
PORTFOLIO RECOVERY ASSOCIATES LLC
                                Unsecured                 NA      4,294.09    4,294.09            .00                 .00
VERIZON WIRELESS                  Unsecured           370.00           NA          NA             .00                 .00
WELLS FARGO BANK NA               Unsecured               NA       533.53      533.53             .00                 .00
WELLS FARGO CARD SERVICES         Unsecured               NA      9,208.19    9,208.19            .00                 .00




Page 2 of 3                                                                                UST Form 101-13-FR-S (9/1/2009)
              Case:16-21341-KHT Doc#:68 Filed:06/12/19                         Entered:06/12/19 10:34:09 Page3 of 3
1Z

                                UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF COLORADO


In re: APRIL THERESSA BOTELLO GARCIA                                                                     Case No.: 16-21341 KHT
       OCTAVIO BOTELLO GARCIA
              Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                        Class              Scheduled           Asserted       Allowed        Paid                Paid
WELLS FRAGO CARD SVCS                       Unsecured             9,041.85              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00             .00                  .00
     Mortgage Arrearage:                                                                          4,856.00        3,237.69                  .00
     Debt Secured by Vehicle:                                                                          .00             .00                  .00
     All Other Secured:                                                                                .00             .00                  .00
 TOTAL SECURED:                                                                                   4,856.00        3,237.69                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                  .00
     Domestic Support Ongoing:                                                                         .00             .00                  .00
     All Other Priority:                                                                            726.00          726.00                  .00
 TOTAL PRIORITY:                                                                                    726.00          726.00                  .00

 GENERAL UNSECURED PAYMENTS:                                                                     77,331.19           17.01                  .00

 Disbursements:
        Expenses of Administration:                                                                $399.30
        Disbursements to Creditors:                                                              $3,980.70
 TOTAL DISBURSEMENTS:                                                                                                              $4,380.00

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:   06/12/2019                                         By:   /s/ADAM M GOODMAN - CHAPTER 13 TRUSTEE
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
